per curiam:
El 8 de noviembre de 1984 el Procurador General presentó un informe relacionado con una queja presentada por el Sr. Florencio Ortiz contra el Lie. Jaime Corujo Collazo. El señor Ortiz alegó que hacía “aproximadamente de ocho a diez años que contrató los servicios profesionales del [licenciado Corujo Collazo] para que lo representara en un caso sobre expediente de dominio. Por sus servicios profesionales le pagó $500.00” (Informe del Procurador General, pág. 4), y el licenciado Corujo Collazo aún no había terminado la gestión encomendada.
El Procurador General le envió una carta al licenciado Corujo Collazo el 1ro de mayo de 1984 en la cual le informó de la queja en su contra y le solicitó su versión de los hechos. El 21 de junio de 1984 el licenciado Corujo Collazo contestó. Dio su versión y solicitó cuarenta y cinco (45) días “para dejar terminad[a] esta situación”. Exhibit IV, pág. 8. No terminó el trabajo dentro del plazo solicitado.
A base del Informe del Procurador General, el 21 de noviem-bre de 1984 concedimos al licenciado Corujo Collazo veinte (20) días para mostrar causa por la cual no se. le debía imponer sanciones disciplinarias. El 17 de diciembre de 1984 el licenciado Corujo Collazo compareció; nos ofreció su explicación sobre las dificultades que habían surgido y le habían impedido realizar el trabajo que le fue encomendado.
El 27 de diciembre de 1984, luego de evaluar la comparecencia del licenciado Corujo Collazo, emitimos una resolución mediante la cual le concedimos ciento veinte (120) días “para finalizar los trámites judiciales y administrativos necesarios encaminados a finalizar las gestiones”. Resolución, pág. 1.
*599Resulta intolerable que, luego de haber transcurrido aproxi-madamente catorce (14) años un expediente de dominio y la subsiguiente inscripción en el Registro de la Propiedad de la segregación de una cuerda de terreno aún no se haya realizado. Al licenciado Corujo Collazo, desde que se presentó la queja en su contra en 1984 hasta el presente, seis (6) años más tarde, se le han brindado amplias oportunidades para cumplir con la gestión que el querellante Florencio Ortiz le encomendó. A pesar de haber sido suspendido del ejercicio de la notaría y de habérsele aperci-bido en varias ocasiones de que podría ser sancionado como abogado, la propiedad en cuestión aún permanece sin inscribir.
Ahora, seis (6) años y cinco (5) meses después de haber comparecido por primera vez con relación a este asunto y haber solicitado le concediéramos cuarenta y cinco (45) días “para dejar terminada la situación”, el licenciado Corujo Collazo pretende que se le conceda un “término razonable adicional”. La paciencia del Tribunal se ha agotado.
Procede, pues, suspender al licenciado Corujo Collazo del ejercicio de la profesión de abogado hasta que se cumpla con la gestión que le fue encomendada por el querellante Florencio Ortiz y otra cosa disponga este Tribunal.
Por todo lo antes expuesto, procede que se dicte sentencia mediante la cual se suspenda al licenciado Corujo Collazo del ejercicio de la profesión de abogado hasta que se cumpla con la gestión que le encomendó el Sr. Florencio Ortiz y otra cosa disponga el Tribunal. Además, se le ordena al Lie. Francisco Dávila Hernández, con oficina en la Calle Acosta #91 de Caguas (Tel. 713-3231) —a quien, de acuerdo con la Moción Informativa de 12 de agosto de 1988, el licenciado Corujo Collazo contrató para otorgar la escritura de segregación a favor de Don Florencio Ortiz— que dentro del término de treinta (30) días, contados a partir de la notificación de esta opinión per curiam, informe las gestiones que ha hecho con relación a este asunto y cuándo espera completarlo.